                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                           Plaintiff,                                   8:20-CR-151

        vs.
                                                                             ORDER
JAMES N. JOINER,

                           Defendant.


       This matter comes before the Court on Defendant’s Motion to Proceed In Forma Pauperis

on Appeal. Filing 65.

       On June 23, 2021, Defendant and his retained attorney, Mr. Ryan Hoffman, appeared for

sentencing, and the Court imposed the mandatory-minimum sentence of one-hundred-fifty months

of incarceration. Filing 62. On July 6, 2021, Defendant, through Mr. Hoffman, filed a Notice of

Appeal. Filing 64. That same day Mr. Hoffman filed the pending motion. Filing 65. In the motion,

counsel noted that Defendant “does not have the means to pay the costs of the appeal” and would

complete and file a financial affidavit imminently. Filing 65 at 1. On July 13, 2021, the Court

entered an order requiring Defendant to file the affidavit on or before July 20 or else the Court

would deny the motion. Filing 66. Defendant immediately filed the affidavit. Filing 67.

       “[A] party to a district-court action who desires to appeal in forma pauperis must file a

motion in the district court.” Fed. R. App. P. 24(a)(1). An affidavit must accompany the motion,

and that affidavit must:

       (A) show[] in the detail prescribed by Form 4 of the Appendix of Forms the party's inability

       to pay or to give security for fees and costs;

       (B) claim[] an entitlement to redress; and

       (C) state[] the issues that the party intends to present on appeal.
Fed. R. App. P. 24(a)(1)(A)-(C).

       While Defendant’s effort in filling out the affidavit form was perfunctory at best, see Filing

67, and while Defendant previously filed an affidavit indicating his indigency but then retained

counsel, see Filing 6, the Court will nonetheless grant Defendant’s motion in light of his cursory

compliance with Fed. R. App. P. 24(a)(1).

IT IS ORDERED:

   1. Defendant’s Motion to Proceed In Forma Pauperis on Appeal (Filing 65) is granted.


       Dated this 15th day of July, 2021.

                                                      BY THE COURT:

                                                      ___________________________
                                                      Brian C. Buescher
                                                      United States District Judge
